THE      ATTORSEY           GESERAL
                       OF   TEXAS

                      April 16. 1987




iionorableTom Maness           OpinionNo. JM-679
CriminalDistrictAttorney
P. 0. Box 2553                 KS: Liabilityfor taxes on property
Beaumont,Texas 77704           where a tax certificate states in
                               error that no taxes are owing thereon

Dear Mr. Maness:

     You inform us that a taxpayerreceiveda property tax statement
on November 1, 1983. He paid the statementon November 2, 1983 and
received a tsx certificatestating that no taxes were due on the
property. The taxpayer sold the property to a second taxpayer on
December 1. 1983. The second taxpayer,relyingupon the tax certifi-
cates, obtained title insurance for the property. On December 1,
1984. the tax assessormailed an amended 1982 tax statement,claiming
that taxes were owed on the property. Neither the second taxpayernor
the title company is willing to pay the taxes outstanding,each
deuylngliability; You ask whether there is a valid tax lien against
the property and whether the taxing unit has recourse against anyone
in order to collect the outstandingtaxes owed. We conclude,first,
that there'16 no valid lien against the property,and, second, that
the first taxpayeris personallyliable for the taxes owed.

    We note at the outset that articleVIII, section 10, of the Texas
Constitutionspecifidallyprohibitsthe legislaturefrom releasingany
person from the payment of state and county taxes, except in certain
circumstances,and that article III. section 55, of the Texas
Constitutionforbids the legislaturefrom extinguishing,in whole or
in part, any indebtedness owed to the state or any political
subdivision thereof. Article VIII, section 10, of chr Texas
Consritutionprovidesthe following:

            The Legislatureshall have no power co release
         the inhabitantsof. or property in. any county,
         city or town from the payment of taxes levied for
         State or county purposes,unless in case of great
         public calamityin any such county,city, or town,
         when such release may be made by a vote of two-
         thirdsof each House of the Legislature.

Arciclr III, section55, of the Texas Constitutionprovides:




                            p. 3123
WoaorableTom Maness - Page 2     (m-679)




            The Legislatureshall have no power to release
         or extinguish.or to authorize the releasing or
         extinguishing.in whole or in part, the iudebted-
         ness, liabilityor obligationof any corporation
         or individual.to this State or to any county or
         defined subdivision thereof, or other municipal
         corporationtherein,except delinquenttaxes which
         have been due for a period of at least ten years.

Any statute that purported to release or extinguisha tax liability
owed a political subdivision(exceptunder the limited circumecauces
permitted by article VIII, section 10) would be unconstitutional.
Dallas County v. McCombs, 140 S.W.2d 1109 (Tex. 1940); Jones v.
Williama, 45 S.W.2d 130 (Tex. 1931); Bass v. Aransas County Indepeu-
dent School District,389 S.W.Zd 165 (Tex. Civ. App. - Corpus Christ1
1965.writ ref'd n.r.e.1.  The statute authorizingthe issuanceof tax
certificatesdoes not purport to do that. See Amerada PetroleumCorp.
v. 1010.61 Acres of Land, More or Less, Situate in Harris County,
Tex., 146 F.2d 99 (5th Cir. 1944) (construingarticle 7256a.V.T.C.S.,
the now-repealedpredecessor statute to section 31.08 of the Tax
Code).

    Section 31.08 of the Tax Code authorizesthe issuance of a tax
certificateand providesthe following:

            (a) At the request of any person, a collector
         for a taxing unit shall issue a certificate
         showingthe amount‘ofdelinquenttaxes. penalties,
         and interestdue the unit on a propertyaccording
         to the unit's current tax records. The collector
         shall charge a fee of $4 for each certificate
         Issued. The collector shall pay all fees
         collectedunder this section into the treasuryof
         the taxingunit that employshim.

            (b) Except as provided by Subsection (c) of
         this sectiou, if a person transfers property
         accompanied by a tax certificate erroneously
         showing chet no delinquent taxes, penalties, or
         interest are due a taxing unit on the property,
         the unit's tax lien on the property is sxtin-
         &shed   and the purchaser of the property is
         absolved of liabilityto the unit   for delinquent
         taxes, penalties, or interest on the property.
         The person who was liable for the tax for the year
         it was imposed remains personallyliable for the
         delinquenttax, penalties,and interest.




                               P- 3124
EonorableTom Maness - Page 3   (JM-679)




            (c) A tax certificateissued through fraud OT
         collusionis void. (Emphasisadded),

On the basis of the facts chat you have presentedto us. it is clear
that this situation falls squarely within section 31.08 of the Tax
Code, and chat the person who was liable for the tax for the year in
which it was imposed remains personally liable for the taxes out-
standing.

     You express concern in your letter that the csx assessormight
be liable on his bond in the event of negligently issuing a tax
certificate.See InternationalPaper Co. v. State, 380 S.W.2d 18 (Tex.
Civ. App. - Tzarkana 1964, writ ref'd n.r.e.1. You state that the
error in the 1982 tax statementwas caused by a "computer-genrrared
problem." The determinationas to whether a person acts in a
negligentwanuer is a question the resolutionof which is inappro-
priate in the opinionprocess. No such determinationis necessaryin
this instance, because the statute imposing liability on the tax
assessor'sbond in the event of negligentloss due to the issuanceof
an erroneoustax certificatehas been repealed. Acts 1979, 66th Leg.,
ch. 841. 06(a)(l).at 2329; Acts 1969, 61st Leg., ch. 339, 17. at
1045. The statutehas not been recodifiedin the presentTax Code.

     Accordingly.we conclude. in the situation you describe, that
there is no tax lien againstthe affectedpropertyand that the person
who owued the property at the time that the tax was imposed remains
personallyliablefor all taxes outstanding.

                           SUMMARY

            In an instancein which a tax certificateon a
         parcel of property was erroneouslyissued to a
         property owner/taxpayerin 1983 stating that no
         taxes were then due, the property was sold to
         another person later in the year and the tax
         assessor sent out an amended statement in 1984
         claiming that taxes for 1982 were still out-
         standing,section 31.08 of the Tax Code provides
         that there is no lien against the second property
         owner/taxpayer and that the person who was liable
         for the tax for the year in which it was imposed
         (i.e. the first property owner/taxpayerin this
         instance)remainspersonallyliable for delinquent
         taxes,penalties.and interestdue.




                                     JIM    MATTOX
                                     AttorneyGeneralof Texas



                           p.3125
HonorableTom Maness - Page 4 (JM-679)




JACK HIGETOWER
First AssistantAttorneyGeneral

MARY XELLER
ExecutiveAssistantAttorney   General

JUDGE ZOLLIE STEAKLEY
SpecialAssistaut~Atcoruey
                        General

RICK GILPIN
Chairman,OpinionCommittee

Preparedby Jim Moellinger
AssistantAttorney General




                              p. 3126   L